3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 10/05/2021. Claim 1 has been amended. Claims 1-16 are now pending in this Application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 appears to be directed to an abstract idea without reciting additional limitations that tie it to a practical application or without reciting additional limitations that amount to significantly more than the abstract idea.  One can mentally manage database to store rack data and storage server data. Storage servers corresponding to MAC, DHCP, dynamically configure IP addresses to the multiple storage.  The additional limitations first switch connected to the DHCP server, second switches connect to the first switch.  These additional limitations are mere data gathering which are insignificant extra solution activities under step 2A prong II and well understood routine and conventional under step 2B (For Berkhiemer See MPEP 2106.05(d)(II) Versata.)
	Step 2A, Prong One: Mathematical Concepts
Independent claim 1 is directed to management database:  
Limitations include: a management console connected to the DHCP server and the management database and
wherein when IP addresses and MAC addresses of the multiple second switches logged in the local area network are not obtained, the management console queries the IP addresses and the MAC addresses of the multiple second switches to query the rack data.
		Step 2A Prong Two and Step 2B

The step of management console connected to the DHCP server and management database and IP dresses, MAC address of second switches are insignificant extra-solution activity in the form of mere data gather, see MPEP 2106.05(g)
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couvee et al (U.S. Pub No. 2014/0055240 A1), and Massarani (U.S. Patent No. 6,393,484), and further in view of LaForest (U.S. Pub No. 2009/0070697 A1).

As per claim 1, Couvee discloses a storage server management system, comprising: 
a management database configured to store rack data and storage server data (Par [0035, 0038] Each rack is adapted to receive a plurality of items of computer equipment computer, data server);
multiple storage servers corresponding to multiple MAC (Media Access Control) addresses, respectively (Par [0007-0008] MAC address);
multiple racks configured to dispose the multiple storage servers (Par [0009]).
Couvee does not explicitly disclose a DHCP (Dynamic Host Configuration Protocol) server configured to establish a local area network for managing the storage server management system, and 
dynamically configure IP (Internet protocol) addresses to the multiple storage servers logged in to the local area network; a first switch connected to the DHCP server and the management database; multiple second switches connected to the first switch; and a management console connected to the DHCP server and the management database, connected to the management database and the multiple second switches through the first switch; wherein when IP address and MAC addresses of the multiple second switches logged in the local area network are not obtained, the management console queries the IP dress and the MAC addresses of the multiple second switches to query the rack data from the multiple second switches accordingly. 
However, Massarani discloses a DHCP (Dynamic Host Configuration Protocol) server configured to establish a local area network for managing the storage server management system, and dynamically configure IP (Internet protocol) addresses to the multiple storage servers logged in to the local area network; a first switch connected to the DHCP server and the management database; multiple second 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Massarani into the teachings of Couvee in order to provide prevent unauthorized users from obtaining network service (Col 3 lines 16-17).
Couvee and Massarani do not explicitly disclose configured to generate a rack location map according to the rack data and the storage server data.
However, LaForest discloses configured to generate a rack location map according to the rack data and the storage server data (Par [0022]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in LaForest into the teachings of Couvee as modified by Massarani in order to provide a location of the data (Par [0002]).As per claim 2, Massarani discloses the management system of claim 1, wherein the rack data comprises rack identifications of the multiple storage server and coordinates of the multiple storage server, and the storage server data comprises the MAC addresses, model names and rail IDs of the multiple storage server (Col 3 lines 19-67 through col 4 lines 1-8, and col 5 lines 55-67.  DHCP, valid and invalid IP, MAC addresses).

However, LaForest discloses rack data comprise rack identification of the multiple storage server (Par [0022]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in LaForest into the teachings of Couvee as modified by Massarani in order to provide a location of the data (Par [0002]).
As per claim 3, Massarani discloses the management system of claim 1, wherein the first switch and the multiple second switches are general network switches (Fig 1). As per claim 4, Massarani discloses the management system of claim 3, wherein the management console is configured to execute a process to generate the rack location map, the process comprises: discovering the multiple storage servers logged in the local area network; determining whether the IP addresses and the MAC addresses of the multiple storage servers are obtained to obtain the rack data and the storage server data (Col 3 lines 19-67 through col 4 lines 1-8).
 Couvee and Zhao do not explicitly disclose generating the rack location map according to the rack data and the storage server data. 
However, LaForest discloses generating the rack location map according to the rack data and the storage server data (Par [0001. 0017]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in LaForest into the teachings of Couvee as modified by Massarani in order to provide a location of the data (Par [0002]).
As per claim 5, Massarani discloses the management system of claim 4, wherein determining whether the IP addresses and the MAC addresses of the multiple storage servers are obtained to obtain the rack data and the storage server data comprises: when the IP address and the MAC address of the multiple storage servers are not obtained, obtaining the rack data and the storage server data from the DHCP server; and when the IP addresses and the MAC address of the multiple storage servers are obtained, querying the rack data and the storage server data from the management database according to the IP addresses and the MAC addresses of the multiple storage servers (Col 3 lines 19-67 through col 4 lines 1-8).
 Couvee and Zhao do not explicitly disclose generating the rack location map according to the rack data and the storage server data. 
However, LaForest discloses generating the rack location map according to the rack data and the storage server data (Par [0001. 0017]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in LaForest into the teachings of Couvee as modified by Massarani in order to provide a location of the data (Par [0002]).

As per claim 7, Massarani discloses the management system of claim 6, wherein the management console is configured to execute a process to generate the rack location map, the process comprises: discovering the multiple second switches logged in the local area network; determining whether the IP addresses and the MAC addresses of the multiple second switches are obtained to obtain the rack data; querying the IP addresses and the MAC addresses of the multiple storage servers connected to ports of the multiple second switches from the multiple second switches according to the rack data; establishing 
 Couvee and Zhao do not explicitly disclose generating the rack location map according to the rack data and the storage server data. 
However, LaForest discloses generating the rack location map according to the rack data and the storage server data (Par [0001. 0017]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in LaForest into the teachings of Couvee as modified by Massarani in order to provide a location of the data (Par [0002]).
As per claim 8, Massarani discloses the management system of claim 7, wherein determining whether the IP addresses and the MAC addresses of the multiple storage servers are obtained to obtain the rack data and the storage server data comprises: when the IP address and the MAC address of the multiple storage servers are not obtained, obtaining the rack data and the storage server data from the DHCP server; and when the IP addresses and the MAC address of the multiple storage servers are obtained, querying the rack data and the storage server data from the management database according to the IP addresses and the MAC addresses of the multiple storage servers (Col 3 lines 19-67 through col 4 lines 1-8).
 Couvee and Massarani do not explicitly disclose generating the rack location map according to the rack data and the storage server data. 
However, LaForest discloses generating the rack location map according to the rack data and the storage server data (Par [0001. 0017]).

As per claim 13, Couvee discloses the management system of claim 1, wherein the multiple racks comprises a first rack and a second rack, the multiple second switch comprises a third switch and a fourth switch, the multiple storage server comprises multiple first storage servers and multiple second storage servers, wherein the first rack is disposed with the third switch and the multiple first storage servers, and the second rack is disposed with the fourth switch and the multiple second storage servers (Par [0009, 0035, 0038]). As per claim 14, Couvee discloses the management system of claim 13, wherein the third switch comprises multiple ports, the multiple first storage servers are respectively connected to the multiple ports, the first rack comprises multiple containing spaces, the multiple containing spaces are respectively corresponding to multiple rail IDs, and the multiple first storage servers are respectively disposed in the multiple containing spaces (Part [0009, 00305, 0038]).As per claim 15, Z Couvee hao discloses the management system of claim 1, the management console reads the store rack data and the storage server data corresponding to the at least one of the multiple storage servers from the management database according to an IP address and a MAC address of the at least one of the multiple storage servers (Par [0008, 0038]). 
Couvee and Massarani do not explicitly disclose wherein the management console is configured to periodically detect and collect operating status of the multiple storage servers, when the operating status indicates that there is at least one of the multiple storage servers is malfunction.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in LaForest into the teachings of Couvee as modified by Massarani in order to provide a location of the data (Par [0002]).As per claim 16, LaForest discloses the management system of claim 1, wherein the management database is configured to store the rack location map (Par [0022]).



Claims 6, 11-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Couvee et al, Massarani, and LaForest, and further in view of Li et al (U.S. Pub No. 2018/0364795 A1).

As per claim 6, Couvee, Massarani and LaForest disclose the management system of claim 1, wherein the first switch is a network switch, the multiple second switches are Internet switches, and the multiple racks and the multiple second switches are respectively disposed with Internet of Things (IoT) devices. However, Couvee, Massarani and LaForest do not disclose Internet of Things (IoT). 
Li discloses and the multiple racks and the multiple second switches are respectively disposed with Internet of Things (IoT) devices (Par 0041]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Li into the teachings of Couvee 
As per claim 11 Couvee, Massarani and LaForest disclose the management system of claim 9, wherein the first rack and the second rack are respectively disposed with IoT devices configured to detect the distance between the first rack and the second rack. However, Couvee, Zhao and LaForest do not disclose Internet of Things (IoT). 
Li discloses and the multiple racks and the multiple second switches are respectively disposed with Internet of Things (IoT) devices (Par 0041]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Li into the teachings of Couvee as modified by Massarani and LaForest in order to fine-grained power control management in a computer (Par [0001]).
As per claim 12 Couvee, Massarani and LaForest disclose the management system of claim 9, wherein an IoT device corresponding to the second switch disposed in the first rack and an IoT device corresponding to the second switch disposed in the second rack are configured to detect the distance between the first rack and the second rack However, Couvee, Massarani and LaForest do not disclose Internet of Things (IoT). 
Li discloses and the multiple racks and the multiple second switches are respectively disposed with Internet of Things (IoT) devices (Par 0041]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Li into the teachings of Couvee .




Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couvee et al, Massarani, and LaForest, and further in view of Windkelstrater (U.S. Pub No. 2015/0200818 A1).

Couvee discloses as per claim 9. The management system of claim 6, wherein the management console is configured to execute a process to generate the rack location map, and the process comprises: 
discovering the first rack and the second rack logged in the local area network to obtain IP addresses and MAC addresses of the first rack and the second rack, establishing the rack data according to the coordinates, the IP addresses and the MAC addresses of the first rack and the second rack; discovering the multiple second switches disposed in the first rack and the second rack; determining whether IP addresses and MAC addresses of the multiple second switches are obtained to obtain the IP addresses and MAC addresses of the multiple storage servers; establishing the server data according to the IP addresses and MAC addresses of the multiple storage servers (par [0018-0019, 0023]). 
 Couvee and Massarani do not explicitly disclose generating the rack location map according to the rack data and the storage server data. 
However, LaForest discloses generating the rack location map according to the rack data and the storage server data (Par [0001. 0017]).

Couvee, Massarani and LaForest do not explicitly disclose a distance between the first rack and the second rack; computing coordinates of the first rack and the second rack according to the distance between the first rack and the second rack.
However, Windkelstrater a distance between the first rack and the second rack; computing coordinates of the first rack and the second rack according to the distance between the first rack and the second rack (Par [0075]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Windkelstrater into the teachings of Couvee as modified by Massarani and LaForest in order to provide availability in computer system (Par [0001]).

As per claim 10, Couvee discloses the management system of claim 9, wherein determining whether the IP addresses and the MAC addresses of the multiple storage servers are obtained to obtain the rack data and the storage server data comprises: when the IP address and the MAC address of the multiple storage servers are not obtained, obtaining the rack data and the storage server data from the DHCP server; and when the IP addresses and the MAC address of the multiple storage servers are obtained, querying the rack data and the storage server data from the management database according to the IP addresses and the MAC addresses of the multiple storage servers (par [0018-0019, 0023]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


January 7, 2022



/THU N NGUYEN/Examiner, Art Unit 2154